Exhibit 10.1

DOMINO’S PIZZA, INC.

30 Frank Lloyd Wright Drive

Ann Arbor, Michigan 48106

January 6, 2009

Blue Harbour Strategic Value Partners Master Fund, LP

Blue Harbour Institutional Partners Master Fund, L.P.

646 Steamboat Road

Greenwich, Connecticut 06830

Attention: Mr. Clifton S. Robbins

Ladies and Gentlemen:

We understand that (i) Blue Harbour Strategic Value Partners Master Fund, LP and
Blue Harbour Institutional Partners Master Fund, L.P. (collectively, the “Blue
Harbour Funds”) are stockholders of Domino’s Pizza, Inc. (the “Company”) and
(ii) the Blue Harbour Funds and their respective affiliates may desire to
acquire additional shares of capital stock of the Company without being subject
to the restrictions under Section 203 of the General Corporation Law of the
State of Delaware (“DGCL 203”) applicable to a “business combination” with an
“interested stockholder” (within the meaning of DGCL 203). As of the date
hereof, the Company and the Blue Harbour Funds have no current intention to
engage in any discussions or negotiations with each other regarding a business
combination transaction or other extraordinary transaction involving the
Company. In consideration of the premises and the covenants of the parties set
forth in this agreement (the “Agreement”), and for other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged, and
intending to be legally bound, the undersigned hereby agree as follows:

1. The Company hereby represents and warrants to the Blue Harbour Funds that the
Board of Directors of the Company has duly approved (the “Board Approval”) the
acquisition by the Blue Harbour Funds and their respective affiliates
(collectively with the Blue Harbour Funds, “Blue Harbour”), whether in a single
transaction or multiple transactions from time to time, of 15.00% or more of the
shares of voting common stock of the Company (“Common Stock”) issued and
outstanding from time to time, subject to the limitations provided for in
Section 4 hereof and subject to the accuracy of the representations and
warranties set forth in Section 2 hereof.

2. The Blue Harbour Funds hereby represent and warrant that, as of the date of
this Agreement and assuming the accuracy of the representations and warranties
set forth in Section 3 hereof, Blue Harbour is, in the aggregate, the owner (as
such term is defined in DGCL 203) of less than 15.00% of the shares of Common
Stock issued and outstanding as of the date of this Agreement.

3. The Company hereby represents and warrants that, as of the date of this
Agreement, there are 56,990,830 shares of Common Stock issued and outstanding.

4. If (i) Blue Harbour acquires, without prior further approval of the Board of
Directors of the Company, beneficial or other ownership (including without
limitation through the acquisition of options, warrants, convertible securities
or similar rights or any other Derivative Instruments) of more than 19.95% (the
“Threshold”) of the shares of Common Stock issued and outstanding, or (ii) Blue
Harbour commences, without prior further approval of the Board of Directors of
the Company, a tender offer seeking to acquire, directly or indirectly, any
Common Stock in excess of the Threshold, or (iii) Blue Harbour, without prior
further approval of the Board of Directors of the Company, submits a formal
shareholder proposal for inclusion in the Company’s proxy statement (or seeks to
solicit proxies from the Company’s stockholders) or makes a formal motion for
action by the Company’s Board of Directors to the Company’s Board of Directors
(or any committee thereof) relating to the composition or size of the Company’s
Board of Directors (or any committee thereof), or (iv) a Blue Harbour Fund
breaches any representation, warranty or covenant contained in this



--------------------------------------------------------------------------------

Agreement and, if such breach is capable of being cured, such breach is not
cured within 5 days of delivery by the Company of notice of such breach to the
Blue Harbour Funds, then, notwithstanding the Board Approval referred to in
Section 1 of the Agreement, the provisions of DGCL 203 shall be applicable to a
“business combination” (as defined in DGCL 203) with the Company engaged in
thereafter by Blue Harbour as if such Board Approval had not been granted;
provided, however, that if Blue Harbour’s ownership exceeds the Threshold as a
result of a stock repurchase or other anti-dilutive action by the Company, or if
Blue Harbour unintentionally exceeds the Threshold due to inaccurate public
reporting by the Company that Blue Harbour does not know to be inaccurate at the
time it exceeds the Threshold, then the Threshold shall be increased to a
percentage equal to the quotient obtained by dividing (A) the number of shares
of Common Stock beneficially owned by Blue Harbour by (B) the aggregate number
of shares of Common Stock issued and outstanding immediately following such
action (or based on such public reporting, as the case may be), effective
immediately following the decrease in the number of shares of outstanding Common
Stock or on the date of such disclosure, as the case may be.

5. This Agreement may be executed in counterparts, each of which shall be deemed
to be an original, with the same effect as if the signatures were upon the same
instrument. All representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement. This
Agreement constitutes the entire agreement among the parties hereto in respect
of the subject matter hereof. No provision of this Agreement may be: (a) amended
except by an instrument in writing executed by the parties hereto; or (b) waived
except by an instrument in writing executed by the party against whom the waiver
is to be effective. This Agreement: (i) shall not be assignable by any of the
parties hereto; and (ii) shall be binding on successors of the parties hereto.

6. This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware, without regard to choice of
law principles that would compel the application of the laws of any other
jurisdiction. Each of the parties hereto irrevocably agrees that any legal
action or proceeding that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance hereof, shall be brought
and determined exclusively in the Chancery Court of the State of Delaware and
any state appellate court therefrom located in the State of Delaware (or, only
if the Chancery Court of the State of Delaware declines to accept jurisdiction
over a particular matter, any state or federal court located in the State of
Delaware).

7. Each of the parties hereto hereby irrevocably waives any and all rights to
trial by jury in any legal proceeding arising out of or related to this
Agreement.

8. The parties hereto acknowledge that money damages may not be an adequate
remedy for violations of this Agreement and that any party, in addition to any
other rights and remedies which the parties may have at law or in equity, may,
in its sole discretion, apply to a court of competent jurisdiction for specific
performance or injunction (without any requirement to post a bond or other
security) or such other relief as such court may deem just and proper in order
to enforce this Agreement or prevent any violation hereof.

9. The parties hereto have participated jointly in the negotiation and drafting
of this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

10. As used in this Agreement, (i) the term “affiliate” means, with respect to
any entity, any other entity or person that, directly or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, such entity, (ii) the term “control” (including the terms
“controlled” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of an entity, whether through ownership of voting securities, by
contract or otherwise, and (iii) the term “Derivative Instrument” means any
option, warrant, convertible security, stock

 

2



--------------------------------------------------------------------------------

appreciation right, total return swap or other right or instrument with an
exercise or conversion privilege or a settlement payment or mechanism at a price
related to the Common Stock or with a value derived in whole or in part from the
value of the Common Stock, and any other direct or indirect opportunity to
profit or share in any profit derived from any increase or decrease in the value
of the Common Stock. For the avoidance of doubt, any cash settled Derivative
Instrument or other Derivative Instrument that does not involve the issuance or
delivery of Common Stock shall be deemed to represent beneficial or other
ownership of the number of notional shares of Common Stock underlying such
Derivative Instrument or otherwise used to calculate the value, payment or other
settlement of such Derivative Instrument.

If the foregoing correctly sets forth the understanding and agreement between
the Company and the Blue Harbour Funds, please so indicate by signing below,
whereupon this letter shall become a binding agreement between the parties
hereto as of the date first above written.

 

Domino’s Pizza, Inc. By:  

/s/ David A. Brandon

Name:   David A. Brandon Title:   Chairman and Chief Executive Officer

 

Blue Harbour Strategic Value Partners Master Fund, LP By:   Blue Harbour GP,
LLC, its general partner By:  

/s/ Clifton S. Robbins

Name and Title: Clifton S. Robbins, Managing Member Blue Harbour Institutional
Partners Master Fund, L.P. By:   Blue Harbour GP, LLC, its general partner By:  

/s/ Clifton S. Robbins

Name and Title: Clifton S. Robbins, Managing Member

 

3